DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to latex, classified in C08K 5/0041.
II. Claims 12-18, drawn to toner, classified in G03G 9/914.
III. Claims 19, drawn to a method of making toner, classified in GO3G 9/09392.
IV. Claims 20, drawn to a method of using toner, classified in GO3G 13/08.
Inventions III and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations ( MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the toner does not require the water, which is critical to a latex. The subcombination has separate utility such as in formation of an inkjet ink (see spec. FF [0002], [0009], [0045], [0076], [0077]). The latex particles are also submicron (spec. [0079])) while toner is aggregate of the latex where the individual aqueous suspended latex particle identity is lost by aggregation-coalescence process to form dry toner sized particles (e.g., 3-10 micron; spec. [0059)).
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case .
Inventions I and IV are unrelated because the process does not use the latex of Group I. They are not capable of use together as the latex cannot be used in the imaging process of Group IV.
Inventions Group III and Group II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process, such as forming the fluorescent latex, drying the latex and mixing the dried latex into an emulsion comprising the amorphous resins and crystalline resin, dispersing the emulsion into an aqueous media to form emulsion droplets in the media, conduct emulsion inversion by heating and/or reducing pressure to form particles of the toner in the media, straining the toner from the media and spraying a shell material into the toner particles in a fluidized bed.
Inventions II and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product can be used in another and materially different process, such as forming an ionographic image on a dielectric sheet, developing the ionographic image with the toner, and fixing a clear coversheet over the developed toner image on the dielectric sheet to make the image permanent.
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g. the search would require different search queries).
During a telephone conversation with Meredith Porembski and Examiner Christopher D RoDee on May 13, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claim 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2021/0255559).
Regarding claim 1, Tanaka teaches a fluorescent color (Abstract) latex ([0159]) comprising water ([0161]) and a fluorescent agent-incorporated resin particles (Abstract).   Tanaka teaches that the particles comprise a resin ([0078]).  Tanaka teaches that a mixture of fluorescent coloring agents can be used ([0061]).  These agents include Solvent Yellow 98 and Solvent Red 49 ([0059]).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to mix the Solvent Yellow 98 and the Solvent Red 49 in the ratio as recited to achieve an orange color.  One would have been motivated to do so because it is well known that yellow and red make and orange color and Tanaka encourages mixing of the coloring agents to achieve the desired color ([0060]).
	Regarding claim 2, given that Tanaka teaches that these colorants are fluorescent ([0059]) and are the exact same coloring agents used in the claimed invention, the latex would inherently exhibit FRET under illumination.  
	Regarding claim 8, Tanaka teaches that the resin is a combination of two binders ([0082]).
	Regarding claim 9, Tanaka teaches that the content of one of the resins is 2 to 40 wt. % of the binder ([0084]), which means the second resin is present in the amount from 98 to 60 wt. % which overlaps the claimed ratio.
Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2021/0255559) in view of Likavec et al (US 6,169,185) with evidence provided by Gillette (US 5,863,887).
The discussion regarding Tanaka in paragraph 4 above is incorporated here by reference.
Regarding claim 3, Tanaka teaches that other additives can be added to the composition ([0130]), however, fails to teach the incorporation of a fluorescent brightener.
Likavec teaches a fluorescent water toner (Abstract) which incorporates an optical brightener which has glows a blue color under UV light  (col. 6, lines 50-60) which is in the blue region which overlaps the absorption spectrum of the yellow agent.   An example of the brightener is Phorwite BA (col. 6, lines 50-60).   As evidenced by Gillette, Phorwite BA is a fluorescent brightener also known as fluorescent brightener 113 (col. 7, lines 15-20).  

Regarding claim 4, given that modified Tanaka uses an optical brightener which illuminates under UV light (col. 6, lines 50-60), the fluorescent latex would inherently exhibit FRET under illumination with UV light.  
Regarding claim 7, Tanaka teaches that the total amount of the fluorescent coloring agents (which would include the brightener as it provides a blue color) ranges from 0.2 to 5 wt. % ([0064]).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to mix the Solvent Yellow 98, Solvent Red 49 and optical brightener in the ratio as recited to achieve the desired orange color.  One would have been motivated to do so because it is well known that yellow and red make and orange color and Tanaka encourages mixing of the coloring agents to achieve the desired color ([0060]).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2021/0255559) in view of Mizushima et al (US 2019/0062527).
The discussion regarding Tanaka in paragraph 4 above is incorporated here by reference.
Regarding claims 3-4 and 6, Tanaka teaches that other additives can be added to the composition ([0130]), however, fails to teach the incorporation of a fluorescent brightener.
Mizushima teaches that fluorescent brighteners such as Fluorescent Brightener 184 can be added to resin compositions ([0094]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the Fluorescent Brightener 184 of Mizushima as an additive of Tanaka.  One would have been motivated to do so in order to receive the expected benefit of promoting the whiteness and blueness by absorbing UV light and converting it into blue visible light (Mizushima, [0094]).
Regarding claim 5, given that the brightener (Fluorescent Brightener 184) and the yellow agent (Solvent Yellow 98) are the exact same as the claimed components, the overlap would inherently be between 30 to 100 %
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2021/0255559) in view of Wang et al (US 9,798,255).
The discussion regarding Tanaka in paragraph 4 above is incorporated here by reference.
Regarding claims 10-11, Tanaka teaches that the composition contains a combination of resins ([0082] and that the composition can be used in a toner application ([0016]), however fails to teach that the resins are two amorphous polyester resins.
Wang teaches a latex (abstract) for use in a toner application (col. 1) which can be a mixture of a first amorphous polyester resin, a second amorphous polyester resin and a crystalline polyester resin (col. 3, lines 1-10). Wang teaches that the amorphous polyesters can be poly(propoxylated-ethoxylated bisphenol-co-terephthalate-dodecenylsuccinate-trimellitic anhydride) and poly(propoxylated bisphenol-co-terephthlate-fumarate-dodecenylsuccinate) (col. 7, lines 15-25).
It would have been obvious to a person of ordinary skill at the time of the invention to use the two amorphous polyester polymers as taught by Wang as in the mixture of resins as taught by Tanaka.  One would have been motivated to do so in order to receive the expected benefit of providing toners with excellent charging and blocking characteristics (col. 2, lines 55-60).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/822,310 in view of Tanaka et al (US 2021/025559). 	

Tanaka teaches a fluorescent color (Abstract) latex ([0159]) comprising water ([0161]) and a fluorescent agent-incorporated resin particles (Abstract).   Tanaka teaches that the particles comprise a resin ([0078]).  Tanaka teaches that a mixture of fluorescent coloring agents can be used ([0061]).  These agents include Solvent Yellow 98 and Solvent Red 49 ([0059]). However, Tanaka fails to explicitly teach the ratio of Solvent Yellow 98 to Solvent Red 49 in the range from 20:1 to 0.5:1.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to mix the Solvent Yellow 98 and the Solvent Red 49 in of Tanaka in the claimed ratio as the fluorescent agent of the copending claims.  One would have been motivated to do so because it is well known that yellow and red make and orange color and Tanaka encourages mixing of the coloring agents to achieve the desired color ([0060]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764